United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-215
Issued: August 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 1, 2010 appellant filed a timely appeal from an August 2, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a September 30, 2010
nonmerit decision denying his request for a review of the written record as untimely. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on June 10, 2010, as alleged; and (2) whether
OWCP properly denied appellant’s request for a review of the written record as untimely.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 30, 2010 OWCP decision and on appeal,
appellant submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP
at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant requests that OWCP pay for four hours of continuation of pay
(COP) and outstanding medical bills for physician’s visits.
FACTUAL HISTORY
On June 17, 2010 appellant, then a 58-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that on June 10, 2010 he was exposed to legionella
bacteria. He indicated that it was found in a blood test of a coworker sharing the same office and
his coworker’s physician advised him to seek medical attention. Appellant did not stop work.
By letter dated June 30, 2010, OWCP requested that appellant submit additional factual
and medical evidence regarding his claim. It allotted 30 days for him to respond to its inquiries.
Appellant did not respond.
By decision dated August 2, 2010, OWCP denied appellant’s claim on the basis that the
medical evidence submitted was insufficient to establish fact of injury. It found that although the
described employment activities occurred as alleged, the medical evidence provided no firm
diagnosis and did not establish causal relationship.
In an undated narrative statement, appellant indicated that there was possible exposure to
legionella from a portable air conditioning unit with a water tank.
In a June 17, 2010 medical report, Dr. Carol Currier, a Board-certified occupational
medicine physician, diagnosed legionnaires’ disease and bronchitis.
In another June 17, 2010 medical report, Dr. Currier reiterated her diagnoses and released
appellant to regular work from June 17 to 24, 2010.
In a June 24, 2010 progress report, Dr. Currier indicated that appellant still had a little bit
of a sore throat and was still coughing. She reiterated her diagnoses, discharged him and
released him to regular work on June 25, 2010.
By request form postmarked September 14, 2010 and received by OWCP on
September 16, 2010, appellant requested a review of the written record by OWCP’s hearing
representative, in connection with his claim. He resubmitted his claim form and submitted a
June 24, 2010 medical report by Dr. Currier, who reiterated her diagnoses and released him to
regular work on June 25, 2010.
By decision dated September 30, 2010, OWCP denied appellant’s request for a review of
the written record. It found that his request was untimely because it was not made within 30
days of its August 2, 2010 decision. OWCP further indicated that it had exercised its discretion
and further denied appellant’s request for the reason that the relevant issue of the case could be
addressed by requesting reconsideration and submitting evidence not previously considered by
OWCP.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS -- ISSUE 1
OWCP has accepted that the employment incident of June 10, 2010 occurred at the time,
place and in the manner alleged. The issue is whether appellant sustained an injury which
resulted from the June 10, 2010 employment incident. The Board finds that he did not meet his
burden of proof to establish that he sustained an injury in the performance of duty on
June 10, 2010.7

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See also Gary J. Watling, 52 ECAB 278 (2001).

7

See T.S., Docket No. 09-2184 (issued June 9, 2010).

3

In a June 17, 2010 medical report, Dr. Currier diagnosed legionnaires’ disease and
bronchitis. In another June 17, 2010 medical report, she reiterated her diagnoses and released
appellant to regular work from June 17 to 24, 2010. In a June 24, 2010 progress report,
Dr. Currier indicated that he still had a little bit of a sore throat and was still coughing. In
another June 24, 2010 medical report, she reiterated her diagnoses and released appellant to
regular work on June 25, 2010. Although the Board finds that Dr. Currier failed to directly
address the issue of causal relationship as she did not explain how the mechanism of the June 10,
2010 employment incident caused or aggravated appellant’s condition. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.8 The medical reports of
Dr. Currier do not provide medical rationale explaining how appellant’s legionnaires’ disease
and bronchitis were caused or aggravated by the June 10, 2010 employment incident. Lacking
thorough medical rationale on the issue of causal relationship, the reports are of limited probative
value and not sufficient to establish that appellant sustained an employment-related injury in the
performance of duty on June 10, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, appellant requests that OWCP pay for four hours of COP and outstanding
medical bills for physician’s visits. OWCP did not adjudicate the issue of his incurred medical
expenses. Ordinarily, the employing establishment will authorize treatment of a job-related
injury by providing the employee a properly executed Form CA-16 within four hours.9 Under
section 8103 of FECA, OWCP has broad discretionary authority to approve unauthorized
medical care which it finds necessary and reasonable in cases of emergency or other unusual
circumstances, to be determined on a case-by-case basis.10 The Board finds that the
circumstances of the case warrant additional development of this issue. The case will be
remanded to OWCP for further development, to be followed by the issuance of a de novo
decision on this issue.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”11
8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (March 2010).
10

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, id.
11

Id. at § 8124(b)(1).

4

Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”12 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.13 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.14 In such a case, it will determine whether
to grant a discretionary hearing and, if not, will so advise the claimant with reasons.15
ANALYSIS -- ISSUE 2
Appellant had 30-calendar days from OWCP’s August 2, 2010 decision or until
September 1, 2010, to request a review of the written record. Because his request was
postmarked September 14, 2010, his request was untimely. Appellant was not entitled to a
review of the written record as a matter of right under 5 U.S.C. § 8124(b)(1). Exercising its
discretion to grant a review of the written record, OWCP further denied his request on the
grounds that he could equally well address any issues in his case by requesting reconsideration.
Because reconsideration exists as an alternative appeal right to address the issues raised by
OWCP’s August 2, 2010 decision, the Board finds that OWCP did not abuse its discretion in
denying appellant’s untimely request for a review of the written record.16
CONCLUSION
The Board finds that while appellant established that, the incident occurred as alleged, he
did not establish an injury in the performance of duty on June 10, 2010. The Board further finds
that OWCP properly denied his request for a review of the written record. The case is returned
to OWCP for adjudication of the issue concerning appellant’s reimbursement of medical
expenses related to his treatment.

12

20 C.F.R. § 10.615.

13

Id. at § 10.616(a).

14

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

15

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

16

See Gerard F. Workinger, 56 ECAB 259 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 30 and August 2, 2010 are affirmed and the case is
remanded for further development regarding the reimbursement of medical expenses.
Issued: August 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

